Citation Nr: 1111476	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  06-25 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and awarded a 30 percent disability rating for PTSD, effective April 28, 2005.  By an October 2008 rating decision, the RO increased the disability rating for the Veteran's PTSD from 30 to 50 percent disabling, effective April 28, 2005.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a January 2011 statement (prior to the hearing), the Veteran reported that he would not be able to attend the January 2011 hearing before the Board due to weakness associated with a recent hospitalization.  He requested that his hearing be rescheduled.

The Board finds that the Veteran failed to appear for the scheduled hearing for good cause.  Accordingly, as he has not yet been afforded a subsequent opportunity for a hearing before the Board, the RO should schedule such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2010). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board to be held at the RO in New York, New York.

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


